DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7, 15, and 18, the phrase "spoke like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bankier US 5,199,580.
Regarding claim 1, Bankier discloses a plant hanger for cultivating plants, comprising: a vertical support shaft (96); the vertical support shaft extending between an upper end and a lower support end; and a plurality of plant trays (86), each one of the plant trays having a center aperture (through which shaft 96 is mounted)(Bankier, Figure 4) defined by interior sidewalls of a shaft coupler (156), wherein the plant trays are each coupled to the vertical support shaft by the shaft coupler (Bankier, Figure 5), and wherein the plant trays are spaced apart vertically along the vertical support shaft; and wherein each one of the plant trays further comprises a base, the base having an obverse side and a reverse side, and wherein the base further comprises at least one water discharge aperture (126) therethrough.
Regarding claim 2, Bankier further discloses the obverse side of the base further comprises a plurality of recessed grooves (108), the recessed grooves having a predetermined depth and sized and shaped to receive water therein.
Regarding claim 4, Bankier further discloses each of the plant trays being circular, and wherein the recessed grooves comprise a plurality of radial grooves, the radial grooves comprising radial segments oriented in a spoke like fashion (Bankier, Figure 3).
Regarding claim 7, Bankier further discloses each of the plant trays being circular, and wherein the reverse side of the base comprises a plurality of radial ribs, the radial ribs comprising radial segments oriented in a spoke like fashion (Bankier, Figure 3).
Regarding claim 10, Bankier further discloses a support clamp (160) located at the lower support end of the vertical support shaft, wherein the support clamp is configured to retain a lowermost plant tray of the plurality of plant trays on the vertical support shaft.
Regarding claim 11, Bankier further discloses the support clamp further comprises a flat lower surface configured to support the plant hanger when placed on a support surface (Bankier, Figure 5).
Regarding claim 12, Bankier further discloses a bracket coupling plate (142) located at the upper end of the vertical support shaft, the bracket coupling plate configured for attachment to a hanger coupling bracket on a trolley conveyor, so that the plant hanger can be suspended therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bankier US 5,199,580.
Regarding claim 3, Bankier discloses the water discharge aperture is located at one of the recessed grooves, and configured to allow water to drain from the recessed grooves and downward through the aperture (Bankier, Figure 3). Not disclosed is a plurality of apertures. However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bankier so that it comprised at least two apertures, as to improve drainage of the tray. 

Allowable Subject Matter
Claims 13 and 14 are allowed.
Claims 5, 6, 8, 9, 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0110416.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642